DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendments
Receipt is acknowledged of an amendment, filed 9/17/2018, in which claims 1-4, 6-11, 14 and 15 were amended.  Receipt is also acknowledged of an amendment, filed 8/11/2021, in which claims 1, 4, 6 and 12 were amended.  Claims 1-15 are pending.
It is noted that the amendment to the specification filed on 9/17/2018 does not comply with the requirements of 37 CFR 1.121(b) because the section headings were amended without markings to show the changes relative to the previous version.  See 37 CFR 1.121(b)(1), which indicates that amendments to section headings must comply.  Thus, the amendment to the specification has not been entered.  
The amendment to the abstract, filed 9/17/2018, has been entered.

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) that the claims have been amended such that all claims are united by a special technical feature.  Specifically, it is argued that the claims now require the recombination sites to be in the same orientation such that the sequence between the sites is excised upon expression of a recombinase, and this feature is not taught by CN 104404036 A in Fig. 2, and Fig. 3 fails to disclose or suggest that “i) at least one of said recombinase recognition sites is located within the sgRNA sequence and said flanked sequence contains a transcription disruption sequence or ii) said flanked sequence is at least a part of the promoter or of the sgRNA sequence.”  This is not found persuasive.  The teachings of CN 104404036 A are not limited to the embodiment disclosed in Figure 2.  CN 10440436 A teaches two LoxP sites in the same direction flanking a termination region (transcription disruption sequence), such that expression of Cre excises the transcription termination region, thereby initiating the expression of the sgRNA framework (e.g., translation at the paragraph bridging pages 4-5; translation at page 8, description of Figure 3; Figure 3).  Furthermore, “i) at least one of said recombinase recognition sites is located within the sgRNA sequence and said flanked sequence contains a transcription disruption sequence or ii) said flanked sequence is at least a part of the promoter or of the sgRNA sequence” is not a special technical feature, because it represents two mutually exclusive alternatives.  The only shared technical feature is the use of site-specific recombinase recognition sites in the same orientation.  As discussed above, this shared technical feature does not make a contribution over the prior art, and, thus, is not a special technical feature linking the species.  The shared technical feature linking Groups I and II does not make a contribution over the prior art in view of CN 10440436 A, Kasim et al (Nucleic Acids Research, Vol. 32, No. 7, e66, April 23, 2004, printed as pages 1/8-8/8) and Konermann et al (Nature, Vol. 517, pages 583-588, January 2015, including pages 1/2-2/2 of Methods, pages 1/10-10/10 of Extended Data, and pages 1/28-28/28 of Supplementary Information, Epub December 10, 2014).  CN 10440436 A does not teach the presence of the transcription disruption sequence flanked by the LoxP sites within the sgRNA sequence.  However, Kasim et al teach that it is within the skill of the art to introduce such a sequence into a non-coding siRNA (e.g., Fig. 1), and Konermann et al teach that the tetraloop and loop 2 of sgRNA are amenable to nucleotide insertion (e.g. page 584, paragraph bridging columns; Fig. 1; Extended Data Figure 
The requirement is still deemed proper and is therefore made FINAL.
The response indicates that claims 1, 2 and 9 read on the elected species.
Claims 4-8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.
Claims 1, 2 and 9 are under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt of the certified copy of the foreign priority document, EP16160947.4, is acknowledged.  These papers have been placed of record in the file.

Information Disclosure Statement


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  Figure 5B contains three sequences.  However, the brief description of the drawing only provides two sequence identifiers for Figure 5B.  It appears as though the third sequence present in Figure 5B is the sequence of SEQ ID NO: 4.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 1 is objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim depends from claim 1 and recites features that are redundant.  For example, claim 1 requires “a promoter.”  Claim 9 requires “i) a promoter for a RNA polymerase.”  These elements are structurally and functionally identical.  Promoters are for RNA polymerases, and claim 9 does not specifically limit the type of RNA polymerase.  It would be preferable to amend the claim to limit the features of the claim from which it depends. 
  Appropriate correction is required.

Improper Markush
Claim 1 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the flanked sequence is either (i) a transcription disruption sequence, or (ii) part of the promoter or the sgRNA sequence.  The transcription disruption sequence has a different structure and function as compared to functional sequences of the expression cassette: promoter and sgRNA.  The overall 

Claim 9 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the flanked sequence is either (A) a transcription disruption sequence; or (B) a nucleic acid portion required for transcription of the single guide RNA, said nucleic acid portion being selected from at least a part of the promoter or at least a part of the sgRNA sequence or both.  The overall functions of the expression cassettes are in opposition: (i) unsuitable for expressing sgRNA; and (ii) suitable for expressing sgRNA.  Thus, the elements of the Markush grouping do not share a substantial 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the loop of the Cas9 binding element of said single guide RNA sequence" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites, “one or more stem-loop(s) with a Cas9 binding element in a stem.”  Thus, one specific loop that comprises a Cas9 binding element is not defined by the claim.  The position of the “a first site-specific recombinase recognition sites” is defined relative to “the loop 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1 and recites, “wherein said flanked transcription disruption sequence interrupts the sgRNA sequence or the promoter sequence.”  Thus, the claim reads on an embodiment where at least a pair of recombinase recognition sites flanks a transcription disruption sequence that interrupts the promoter sequence.  Claim 1 recites, at least one of said recombinase recognition sites is located within the sgRNA sequence and said flanked sequence contains a[n] transcription disruption sequence.”  Thus, claim 1 requires interruption of the sgRNA sequence.  Claim 2 includes an option where interruption of the sgRNA sequence is substituted with interruption of the promoter sequence.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104404036 A (published March 11, 2015, cited in a prior action), as evidenced by the machine translation, printed as pages 1-21 on June 4, 2021 (cited in a prior action), in view of Kasim et al (Nucleic Acids Research, Vol. 32, No. 7, e66, April 23, 2004, printed as pages 1/8-8/8; see the entire reference) and Konermann et al (Nature, Vol. 517, pages 583-588, January 2015, including pages 1/2-2/2 of Methods, pages 1/10-10/10 of Extended Data, and pages 1/28-28/28 of Supplementary Information, Epub December 10, 2014; see the entire reference).  All references to the specification of CN 104404036 A refer to the translation.
For the purposes of this rejection, the phrase “between the promoter and the loop of the Cas9 binding element” is interpreted as “between the promoter and the loop” as defined at page 16, lines 3-5, where the loop can be any loop in the sgRNA (page 16, lines 15-20).
CN 104404036 A teaches that recombinase systems that are currently widely used include Cre-LoxP systems, FLP-FRT systems, R-RS systems, and I-SceI systems, but the Cre-LoxP system is the most widely used (e.g., page 1, Background technique, paragraph 1).  CN 104404036 A teaches that the Cre-LoxP system is derived from P1 phage and contains the 
CN 104404036 A does not teach the construct where at least one of the recombinase recognition sites is located within the sgRNA sequence.  CN 104404036 A does not teach that the sgRNA comprises a DNA guiding element and one or more stem loops with a Cas9 binding element in a stem, and a recombinase recognition site located between the promoter and a loop of the sgRNA.
Kasim et al teach the construction of an expression cassette for pol III-promoter-based siRNA expression vectors using a Cre-LoxP system (e.g., page 1/8, right column, last paragraph; page 2/8, left column, 2nd full paragraph).  Kasim et al teach that the vector was created by inserting into the siRNA sequence, between two LoxP sites, a region that prohibits complete transcription of the siRNA coding sequence, which region includes a sequence that consists of a stretch of T residues to stop transcription and an 809 bp linker fragment (e.g., page 2/8, left nd full paragraph; page 4/8, left column, last paragraph; Figure 1).  Kasim et al teach that in the absence of Cre recombinase, the stretch of T residues acts a transcription terminator for the U6 promoter sequence, resulting in incomplete siRNA transcripts that have no functional suppressive effect (e.g., page 2/8, left column, 2nd paragraph; page 4/8, left column, last paragraph; Fig. 1).  Kasim et al teach that in the presence of Cre recombinase the region that interferes with transcription is removed and complete and active siRNAs are produced where the remaining LoxP sequence remains in the loop after recombination (e.g., page 2/8, left column, 2nd paragraph; page 4/8, left column, last paragraph; Fig. 1).  Kasim et al teach that the structure of the expression cassette allows for a Cre-On siRNA expression vector, which is switched on only in the presence of Cre recombinase (e.g., page 6/8, right column, 4th full paragraph).  Kasim et al teach that the expression construct allows for one to control the expression of the siRNA in a tissue-specific manner using a pol III promoter, such as the U6 promoter, whose expression is constitutive and ubiquitous (e.g., page 6/8, right column, 5th full paragraph).
Konermann et al teach that sgRNA comprises a 5’ sequence capable of recognizing a target (DNA guiding region),  tetraloop, stem loop 1, stem loop 2, and stem loop 3 (e.g., Fig. 1b; Extended Data Figure 1b).  Konermann et al teach it is within the skill of the art to insert a sequence into the loop of tetraloop or stem loop 2 (e.g., page 584, paragraph bridging columns; Fig. 1).  Konermann et al teach that each loop of tetraloop and stem loop 2 does not contact the Cas9 amino acid residues and can tolerate a nucleic acid insertion without altering existing Cas9-sgRNA interactions (e.g., paragraph bridging pages 583-584; Figure 1; Extended Data Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector of CN 104404036 A to move the sequence comprising LoxP sites in the same direction flanking the termination region from upstream of the  taught by CN 104404036 A.  Furthermore, Konermann et al teach it is within the skill of the art to insert a sequence into the tetraloop of stem loop 2 of the sgRNA comprising a DNA guiding sequence without altering the function of the sgRNA and Cas9 complex.  Thus, one would have recognized that insertion of the termination region flanked by the LoxP sites would prevent functional expression of the sgRNA in the absence of Cre recombinase, while allowing for functional expression of sgRNA in the presence of Cre recombinase due to the lack of interference of the resulting recombination product when placed in the tetraloop or stem loop 2.
One would have been motivated to make such a modification in order to receive the expected benefit of expanding the repertoire of vectors capable of providing regulated sgRNA expression.   CN 104404036 A provides one exemplary location of the LoxP flanked termination sequence, and Kasim et al teach that introduction within an RNA sequence is also possible.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winston et al. WO 2004/056964 A2. Vectors for inducible RNA interference.
Winston et al teach a LoxP-STOP-LoxP system for regulated expression of RNAi (e.g., pages 9-10, Section IV; Fig. 3).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699